ON REHEARING
Earl A. Fewless, Portland, for the petition.
Robert E. Ratcliffe and Carl D. Etling, both of Portland, contra.
Before McAllister, Chief Justice, and Rossman, Warner, Perry, Sloan, O’Connell and Goodwin, Justices.
PER CURIAM.
The plaintiff has filed a petition for rehearing based apparently upon a misapprehension of the result of our opinion. The plaintiff seems to argue that since our opinion called for a reversal of the cause without appending thereto a direction for a new trial that this was a direction to the trial court to either dismiss plaintiff’s case or direct a verdict for the defendant.
If plaintiff had taken the time to study the opinion he would have discovered that this court did not in anywise pass upon the merits of the cause, and the order of reversal left the parties in the same position as if the trial court had granted a new trial. Sheppard v. Blitz, 177 Or 501, 163 P2d 519; 5B CJS 511, Appeal and Error § 1950.
The petition for rehearing is denied.